                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

LISA R. MURPHY                                                           PETITIONER
ADC #760343

v.                        CASE NO. 1:19-CV-00091 BSM

TONI BRADLY, et al.                                                   RESPONDENTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 5th day of November 2019.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
